     Case 2:19-cv-01080-JAM-DMC Document 51 Filed 11/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE BOUTROS,                                   No. 2:19-CV-1080-JAM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    CORY HONY, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil rights action. The matter was

18   referred to a United States Magistrate Judge pursuant to Eastern District of California local rules.

19                  On September 23, 2020, the Magistrate Judge filed findings and recommendations

20   herein which were served on the parties and which contained notice that the parties may file

21   objections within the time specified therein. Timely objections to the findings and

22   recommendations have been filed.

23                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule

24   304(f), this Court has conducted a de novo review of this case. Having carefully reviewed the

25   entire file, the Court finds the findings and recommendations to be supported by the record and by

26   proper analysis.

27   ///

28   ///
                                                       1
     Case 2:19-cv-01080-JAM-DMC Document 51 Filed 11/23/20 Page 2 of 2


 1                    Accordingly, IT IS HEREBY ORDERED that:
 2                    1.    The findings and recommendations filed September 23, 2020, are adopted
 3   in full;
 4                    2.    Defendants’ motion to dismiss, ECF No. 43, is granted;
 5                    3.    Defendant Ramsey is dismissed from this action with prejudice; and
 6                    4.    Plaintiff shall file a second amended complaint within 30 days of the date
 7   of this order.
 8
     DATED: November 20, 2020                       /s/ John A. Mendez
 9
                                                    THE HONORABLE JOHN A. MENDEZ
10                                                  UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
